1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                  ***

9     RONALD COLLINS,                                    Case No. 3:17-cv-00417-MMD-WGC

10                                    Plaintiff,                        ORDER
             v.
11
      ROMEO ARANAS, et al.,
12
                                  Defendants.
13

14          Plaintiff has filed on objection (ECF No. 20) to Magistrate Judge William G. Cobb’s

15   order denying Plaintiff’s motion to exclude this case from mediation through the Inmate

16   Early Mediation Program (“Motion”) (ECF Nos. 17, 19). 1 Plaintiff’s objection amounts to

17   an appeal of a magistrate judge’s pretrial order. Finding no clear error, the Court overrules

18   the objection.

19          In reviewing a magistrate judge’s non-dispositive pretrial order, the magistrate’s

20   factual determinations are reviewed for clear error. 28 U.S.C. § 636(b)(1)(A); see also Fed.

21   R. Civ. P. 72(a). “A finding is clearly erroneous when although there is evidence to support

22   it, the reviewing body on the entire evidence is left with the definite and firm conviction that

23   a mistake has been committed.” United States v. Ressam, 593 F.3d 1095, 1118 (9th Cir.

24   2010) (quotation omitted). A magistrate’s pretrial order issued under § 636(b)(1)(A) is not

25   subject to de novo review, and the reviewing court “may not simply substitute its judgment

26   ///

27   ///
28
            1Judge   Cobb’s order provides the relevant history of the case and facts underlying
     Plaintiff’s Motion.
1    for that of the deciding court.” Grimes v. City & County of San Francisco, 951 F.2d 236,

2    241 (9th Cir. 1991).

3             Plaintiff was permitted to request exclusion from mediation (ECF No. 16 at 20) and

4    timely filed his Motion to do so (ECF No. 17). In the Motion, Plaintiff sought exclusion

5    providing that “delaying this case any further would be a miscarriage [sic] of justice. Also

6    access to the court would also be a [sic] issue.” (ECF No. 17 at 3.) Plaintiff indicated that

7    the reason for this belief is that he has been to “several mediation conferences” that do

8    not settle due to the defendants’ attitude “of ‘we are not doing nothing for you prove your

9    case.’” (Id. at 2.) Judge Cobb denied the Motion, reasoning that it was in the interest of

10   justice for the case to proceed to mediation because “many” cases settle even when

11   parties have been pessimistic about mediation, and even if no settlement is reached the

12   exploration of the matter through mediation is nonetheless beneficial. (ECF No. 19 at 2.)

13            Plaintiff objects to Judge Cobb’s order denying the Motion, indicating that he should

14   be permitted to forgo mediation because settlement would only serve to further delay the

15   provision of medical treatment he needs, “leaving him to suffer.” (ECF No. 20 at 3.) The

16   Court considers Plaintiff’s objection as challenging the reasons underlying Judge Cobb’s

17   order.

18            The Court finds Judge Cobb did not clearly err in rendering his decision. While

19   Plaintiff provides good reasons to avoid delay, it is not clear that participation in mediation

20   would create any more delay than moving forward with proceedings in the normal course.

21   Moreover, a mediator would be able to assist the parties in discussing any emergent

22   medical treatment Plaintiff needs.

23            It is therefore ordered Plaintiff’s objection (ECF No. 20) is overruled. The matter will

24   proceed to mediation under the Inmate Early Mediation Program.

25            DATED THIS 2nd day of November 2018.

26

27                                                        MIRANDA M. DU
                                                          UNITED STATES DISTRICT JUDGE
28

                                                     2
